Citation Nr: 1821092	
Decision Date: 04/11/18    Archive Date: 04/19/18

DOCKET NO.  14-34 962A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Appellant



ATTORNEY FOR THE BOARD

I. Warren, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from April 1948 to October 1968.  He died in December 2011.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Oakland, California.

In November 2017, the appellant was afforded a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  


FINDINGS OF FACT

1.  The Veteran died in December 2011; his immediate cause of death was cardiopulmonary arrest due to, or as a consequence of congestive heart failure and coronary atherosclerosis; in addition, diabetes mellitus and coronary artery bypass graft, conducted August 14, 2008, were listed as significant conditions contributing to death but not resulting in the underlying cause of such.

2.  The Veteran was service connected for posttraumatic stress disorder (PTSD), among other disabilities.

3.  The weight of the competent and probative medical evidence of record is in favor of finding that the Veteran's service-connected PTSD, as likely as not, contributed substantially to his death.


CONCLUSION OF LAW

The criteria for service connection for cause of death have been met.  38 U.S.C. 
§§ 1131, 1132, 1141 (2012); 38 C.F.R. §§ 3.5, 3.303, 3.304, 3.312 (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant seeks to establish service connection for the cause of the Veteran's death, which his December 2011 Certificate of Death lists as cardiopulmonary arrest due to, or as a consequence of congestive heart failure, and coronary atherosclerosis.  The Certificate of Death also noted that other significant conditions contributing to death were diabetes mellitus and coronary artery bypass graft, conducted August 14, 2008.

Dependency and Indemnity Compensation (DIC) is awarded to a Veteran's surviving spouse for death resulting from a service-connected disability.  38 U.S.C. § 1310 (2012).  To establish service connection for the cause of the Veteran's death, the evidence must show the disability incurred in or aggravated by service either caused or contributed substantially or materially to cause death.  38 U.S.C. § 1310 (2012); 38 C.F.R. § 3.312 (2017).  A service-connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b) (2017).  A contributory cause of death is inherently one not related to the principal cause.  In determining whether a service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; or that it aided or lent assistance to the production of death.  It is not sufficient to show that it causally shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c) (2017).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303 (2017).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  Service connection may also be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Prior to the Veteran's death, he had been granted service connection for PTSD, in addition to several other disabilities. 

In favor of the claim is an October 2011 letter from Dr. R.S.G., the Veteran's (private) cardiologist, linking congestive heart failure to military stresses.  Dr. R.S.G. indicated that the Veteran had severe and advanced ischemic heart disease, with congestive heart failure, and that those conditions may have been caused by the stress of his military service; and if not the cause, the stress of military service "certainly aggravated the severity of his longstanding cardiovascular disease."

Later, in November 2012, Dr. R.S.G. provided an addendum opinion stating that, in his expert medical opinion, the Veteran's military service, and the stress associated with his duties, was a major contributing factor in his cardiovascular illnesses.

The Board notes that at a December 2017 videoconference hearing, the appellant's representative indicated that the "stress in military service" Dr. R.S.G. referred to in his opinion was in fact PTSD.  The appellant also testified that Dr. R.S.G. had been the Veteran's cardiologist approximately 6 to 8 years prior to his death.

Dr. R.S.G.'s opinion is competent and probative evidence that a service-connected disability (PTSD) caused or contributed substantially or materially to the Veteran's death.  There is no other competent evidence which contradicts this opinion.  Therefore, service connection for the cause of the Veteran's death is warranted.  38 U.S.C. § 1310 (2012); 38 C.F.R. § 3.312 (2017).


ORDER

Service connection for the cause of the Veteran's death is granted.





____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


